SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report January 28, 2008 (Date of earliest event reported) January 28, 2008 HEARTLAND FINANCIAL, USA, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-24724 42-1405748 (Commission File Number) (I.R.S. Employer Identification Number) 1398 Central Avenue, Dubuque, Iowa 52001 (Address of principal executive offices) (Zip Code) (563) 589-2100 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12 o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-14(c)) Item 2.02 Results of Operations and Financial Condition On January 28, 2008, Heartland Financial USA, Inc., issued apress release announcing its earnings for the quarter ended December 31, 2007.A copy of the press release is attached as Exhibit 99. Item 9.01 Financial Statements and Exhibits (a) FINANCIAL STATEMENTS OF BUSINESS ACQUIRED. NONE. (b) PRO FORMA FINANCIAL INFORMATION. NONE. (c) EXHIBITS 99. Press Release dated January 28, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 28, 2008 HEARTLAND FINANCIAL USA, INC. By: /s/ John K. Schmidt John K. Schmidt Executive Vice President, CFO & COO
